DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 7-8, 12, and 14 are pending in this application.
Claims 1-6, 9-11, 13, and 15-25 are canceled.
Response to Arguments
Regarding Rejection under 35 U.S.C. 103
Applicant’s amendment and arguments with respect to rejections have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the judged result" in line 21.  There is insufficient antecedent basis for this limitation in the claim.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device” in claims 7 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 12, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennedy et al. (US Pat. 9,070,357). In view of Brown et al., (US Pub. 2014/0074454) and further in view of Salazar et al. (US Pub. 2018/0218127).
Regarding claim 7, Kennedy discloses a nurse operation assistance system comprising: 
a nurse operation assistance terminal described in claim 6 (Fig. 1 and Col. 4, lines 7-44, a client device 110); and 
a registration system configured to receive the collected speech signal from the nurse operation assistance terminal (Fig. 4, steps 410 and 415, Col. 11, lines 27-44, registering the patient with the received speech segments by the health monitor 130), 
wherein the nurse operation assistance terminal comprises: 
a microphone configured to collect, as a collected speech, utterance generated by a [nurse to a patient] and/or [conversation between the nurse and the patient] in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site; and a transmitter configured to output a collected speech signal indicative of the collected speech (Fig. 1, Col. 4, lines 7-44, “the patient 105 can submit a speech segment 170 from a client device 110 using a user interface 112 for a speech-based health monitor 130 and a microphone 115 … is recording the speaker’s voice”; Col. 5, lines 6-55, outputting speech segments 170 to a server 125, which includes the speech-based health monitor 130, to utilize the segments; Col. 6, lines 22-49, “The speech segment history 154 can be a collection of the speech segments 170 submitted by a patient 105. Cataloging and/or storage of the speech segments 170 within the speech segment history 154 …The analysis of a speech segment 170 to a speech segment baseline 152 or the speech segment history 154 can utilize speech segment tolerances 160 and diagnostic data 165”). 
wherein the registration system comprises: 
a treatment behavior acquisition device configured to acquire treatment behavior information from the collected speech signal (Fig. 4, steps 420 and 425, Fig. 5, steps 505 and 510, Col. 11, line 45 - Col 12, line 25, collecting speech segments at the health monitor 130); 
a judgment device configured to judge a nursing necessity degree based on the treatment behavior information to produce a judged value (Col. 2, lines 29-44, Fig. 3, steps 340 and 345, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, determining the degree of a change is outside a predefined speech segment tolerance in order to determine whether a potential problem is identified by the speech-based health monitor and identify a trend upon the patient’s history); and
a recording device configured to record the judged value (Fig. 3, Col. 11, lines 10-26, Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, “In step 350, it can be determined if a health alert definition has been satisfied. When none of the health alert definitions have been satisfied, the speech segment can be tagged for review by the patient and/or a healthcare professional in step 355”; Fig. 1 and Col. 6, line 22-40, Col. 7, lines 17-36, speech segment history 154 and medical records 120);
wherein the judgment device is configured to: 
contrast the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify the nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history); 
judge the nursing necessity degree based on a judgment rule using a combination of the [plurality of keywords] to produce the judged result (Fig. 3, steps 340 and 345, Col. 6, lines 42-56, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, “When the determined differences exceed one or more speech segment tolerances, the health alert definitions can be assessed in step 345; analyzing the speech and identifying the tolerances 160 which is allow to deviate from its corresponding value expressed in the speech segment baseline 152).
Kennedy does not explicitly teach, however Brown does explicitly teach including the bracketed limitation:
wherein the nurse operation assistance terminal comprises: a microphone configured to collect, as a collected speech, utterance generated by a [nurse to a patient] and/or [conversation between the nurse and the patient] in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site; and a transmitter configured to output a collected speech signal indicative of the collected speech (Figs. 1, 2A, 2B, 10 and [0050][0088]-[0091][0094] The conversation GUI  includes an interface area 124 that captures input from the patient 102, including via audio or speech input; the virtual-assistant service implement a learning module 818 which may observe and record patient activity and attempts to learn characteristics about the patient that can be used as input);
contrast the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify the nursing necessity degree; judge the nursing necessity degree based on a judgment rule using a combination of the [plurality of keywords] to produce the judged result ([0037][0038][0109]-[0113] identifying one or more keywords within the input and mapping the one or more keywords to the one or more concepts).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with the method of collecting speech via conversation as taught by Brown to improve the way users interact with the devices (Brown, [0006]).
Kennedy in view of Brown does not explicitly teach the bracketed limitation, however Salazar does explicitly teach:
carry out machine-learning, responsive to the plurality of keywords and using, as teaching signals, data indicative of treatment behaviors actually performed in conjunction with a plurality of utterances generated by a plurality of nurses to a plurality of patients and/or a plurality of conversations exchanged between the plurality of nurses and the plurality of patients, to generate the judgment rule; and 
store the generated judgment rule in a storage unit (Figs. 3 and 6, [0030][0049][0051] The knowledge graph 225 is generated using machine learning using each patient case summary 640 in the patient dataset which includes a record of the patient's conversation with the healthcare professional system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy in view of Brown with the method of machine learning for generating a knowledge graph as taught by Salazar to provide a knowledge graph of conversation which including both unstructured conversations and triage symptoms between patient and healthcare professionals in order to determine symptoms and medical recommendations (Salazar, [0004]).
Regarding claim 8, Kennedy in view of Brown and further in view of Salazar discloses the nurse operation assistance system as claimed in claim 7, and Kennedy further discloses:
wherein the treatment behavior acquisition device is configured to:  
identify the collected speech signal to produce a speech identified result; and extract the treatment behavior information from the speech identified result (Fig. 3, steps 340 and 345, “When the determined differences exceed one or more speech segment tolerances, the health alert definitions can be assessed in step 345”; Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, the speech-based health monitor may determine whether a potential problem is identified).
Regarding claim 12, Kennedy discloses a nurse operation assistance method comprising: 
acquiring treatment behavior information from a collected speech signal received from a nurse operation assistance terminal the collected speech signal indicating a collected speech, which is utterance generated by a [nurse to a patient] and/or [conversation between the nurse and the patient] in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site (Fig. 1, Col. 4, lines 7-44, “the patient 105 can submit a speech segment 170 from a client device 110 using a user interface 112 for a speech-based health monitor 130 and a microphone 115 … is recording the speaker’s voice”; Col. 5, lines 6-55, outputting speech segments 170 to a server 125, which includes the speech-based health monitor 130, to utilize the segments; Col. 6, lines 22-49, “The speech segment history 154 can be a collection of the speech segments 170 submitted by a patient 105. Cataloging and/or storage of the speech segments 170 within the speech segment history 154 …The analysis of a speech segment 170 to a speech segment baseline 152 or the speech segment history 154 can utilize speech segment tolerances 160 and diagnostic data 165”); 
contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history);  
judging the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce a judged value (Col. 2, lines 29-44, Fig. 3, steps 340 and 345, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, determining the degree of a change is outside a predefined speech segment tolerance in order to determine whether a potential problem is identified by the speech-based health monitor and identify a trend upon the patient’s history); 
automatically recording the judged value in a corresponding predetermined field on a nursing necessity degree table (Fig. 3, Col. 11, lines 10-26, Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, “In step 350, it can be determined if a health alert definition has been satisfied. When none of the health alert definitions have been satisfied, the speech segment can be tagged for review by the patient and/or a healthcare professional in step 355”; Fig. 1 and Col. 6, line 22-40, Col. 7, lines 17-36, speech segment history 154 and medical records 120).
Kennedy does not explicitly teach, however Brown does explicitly teach including the bracketed limitation:
the collected speech signal indicating a collected speech, which is utterance generated by a [nurse to a patient] and/or [conversation between the nurse and the patient] in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site (Figs. 1, 2A, 2B, 10 and [0050][0088]-[0091][0094] The conversation GUI  includes an interface area 124 that captures input from the patient 102, including via audio or speech input; the virtual-assistant service implement a learning module 818 which may observe and record patient activity and attempts to learn characteristics about the patient that can be used as input);
contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree ([0037][0038][0109]-[0113] identifying one or more keywords within the input and mapping the one or more keywords to the one or more concepts).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with the method of collecting speech via conversation as taught by Brown to improve the way users interact with the devices (Brown, [0006]).
Kennedy in view of Brown does not explicitly teach the bracketed limitation, however Salazar does explicitly teach:
carrying out machine-learning, responsive to the plurality of keywords and using, as teaching signals, data indicative of treatment behaviors actually performed in conjunction with a plurality of utterances generated by a plurality of nurses to a plurality of patients and/or a plurality of conversations exchanged between the plurality of nurses and the plurality of patients, to generate the judgment rule; and 
storing the generated judgment rule in a storage unit (Figs. 3 and 6, [0030][0049][0051] The knowledge graph 225 is generated using machine learning using each patient case summary 640 in the patient dataset which includes a record of the patient's conversation with the healthcare professional system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy in view of Brown with the method of machine learning for generating a knowledge graph as taught by Salazar to provide a knowledge graph of conversation which including both unstructured conversations and triage symptoms between patient and healthcare professionals in order to determine symptoms and medical recommendations (Salazar, [0004]).
Regarding claim 14, Kennedy discloses a nurse operation assistance method comprising: 
a treatment behavior acquisition step of acquiring treatment behavior information from a collected speech signal received from a nurse operation assistance terminal the collected speech signal indicating a collected speech, which is utterance generated by a [nurse to a patient] and/or [conversation between the nurse and the patient] in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site (Fig. 1, Col. 4, lines 7-44, “the patient 105 can submit a speech segment 170 from a client device 110 using a user interface 112 for a speech-based health monitor 130 and a microphone 115 … is recording the speaker’s voice”; Col. 5, lines 6-55, outputting speech segments 170 to a server 125, which includes the speech-based health monitor 130, to utilize the segments; Col. 6, lines 22-49, “The speech segment history 154 can be a collection of the speech segments 170 submitted by a patient 105. Cataloging and/or storage of the speech segments 170 within the speech segment history 154 …The analysis of a speech segment 170 to a speech segment baseline 152 or the speech segment history 154 can utilize speech segment tolerances 160 and diagnostic data 165”); 
an information contrast step of contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history);  
a judgment step of judging the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce a judged value (Col. 2, lines 29-44, Fig. 3, steps 340 and 345, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, determining the degree of a change is outside a predefined speech segment tolerance in order to determine whether a potential problem is identified by the speech-based health monitor and identify a trend upon the patient’s history); and
a recording step of automatically recording the judged value in a corresponding predetermined field on a nursing necessity degree table (Fig. 3, Col. 11, lines 10-26, Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, “In step 350, it can be determined if a health alert definition has been satisfied. When none of the health alert definitions have been satisfied, the speech segment can be tagged for review by the patient and/or a healthcare professional in step 355”; Fig. 1 and Col. 6, line 22-40, Col. 7, lines 17-36, speech segment history 154 and medical records 120).
Kennedy does not explicitly teach, however Brown does explicitly teach including the bracketed limitation:
the collected speech signal indicating a collected speech, which is utterance generated by a [nurse to a patient] and/or [conversation between the nurse and the patient] in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site (Figs. 1, 2A, 2B, 10 and [0050][0088]-[0091][0094] The conversation GUI  includes an interface area 124 that captures input from the patient 102, including via audio or speech input; the virtual-assistant service implement a learning module 818 which may observe and record patient activity and attempts to learn characteristics about the patient that can be used as input); and
an information contrast step of contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree ([0037][0038][0109]-[0113] identifying one or more keywords within the input and mapping the one or more keywords to the one or more concepts).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with the method of collecting speech via conversation as taught by Brown to improve the way users interact with the devices (Brown, [0006]).
Kennedy in view of Brown does not explicitly teach the bracketed limitation, however Salazar does explicitly teach:
A learning step of carrying out machine-learning, responsive to the plurality of keywords and using, as teaching signals, data indicative of treatment behaviors actually performed in conjunction with a plurality of utterances generated by a plurality of nurses to a plurality of patients and/or a plurality of conversations exchanged between the plurality of nurses and the plurality of patients, to generate the judgment rule; and 
A step of storing the generated judgment rule in a storage unit (Figs. 3 and 6, [0030][0049][0051] The knowledge graph 225 is generated using machine learning using each patient case summary 640 in the patient dataset which includes a record of the patient's conversation with the healthcare professional system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy in view of Brown with the method of machine learning for generating a knowledge graph as taught by Salazar to provide a knowledge graph of conversation which including both unstructured conversations and triage symptoms between patient and healthcare professionals in order to determine symptoms and medical recommendations (Salazar, [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659